
	

113 HR 5664 IH: To amend the Transportation Equity Act for the 21st Century to modify a high priority project in the State of California, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5664
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Waters introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Transportation Equity Act for the 21st Century to modify a high priority project in
			 the State of California, and for other purposes.
	
	
		1.Modification of high priority projectItem number 1454 of the table contained in section 1602 of the Transportation Equity Act for the
			 21st Century (112 Stat. 310) is amended by striking the project
			 description and inserting the following: Construct Imperial Highway street improvements or other street improvements designated by the City
			 of Inglewood.
		
